 

Exhibit 10.31

Summary of Executive Officer Compensation

The following executive officers of ABIOMED, Inc. are at will employees of
ABIOMED, Inc. and have not entered into a formal employment agreement with
ABIOMED, Inc. The current understanding between each employee and ABIOMED, Inc.
with respect to the employee’s compensation, as approved by the Compensation
Committee on May 15, 2017, is as follows:

 

 

 

 

Name

 

Base Salary (Effective June 1, 2017)

 

Target
Fiscal 2018
Bonus
(Percentage
of Salary)

 

William J. Bolt

$340,781

65%

 

 

 

Andrew J. Greenfield

$323,440

60%

 

 

 

Michael G. Howley

$348,308

65%

These officers are also eligible to receive grants of stock options and other
awards at the discretion of ABIOMED’s Compensation Committee.

We have an employment agreement with our Chief Executive Officer, Michael R.
Minogue, which sets forth the terms of his employment. Mr. Minogue’s current
salary, effective June 1, 2017, is $ 717,515 and his target bonus for fiscal
2018 is 130% of salary. We have an offer letter with our Chief Financial
Officer, Michael J. Tomsicek, which sets forth the terms of his employment.
Mr. Tomsicek’s current salary, effective June 1, 2017, is $ 378,525 and his
target bonus for fiscal 2018 is 60% of salary. We also have an offer letter with
our Chief Operating Officer, David M. Weber, which sets forth the terms of his
employment. Mr. Weber’s current salary, effective June 1, 2017, is $ 413,225 and
his target bonus for fiscal 2018 is 75% of salary.

 

